Title: From John Adams to Louisa Catherine Johnson Adams, 22 February 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter
Quincy February 22d. 1819

Your journal ending 13th feb has given me a mixture of allarm and delight, allarm for your health and delight in your reflections.
Mr. Jeffersons advice to translate the friendly epistle  Don Onis and Mr. Irving into French and send them to Europe made me laugh outright—the expectation from Mr. Madison of a condemnation of his friend Monroe made me smile—but the threat to apply to me to condemn my own Son seriously allarmed me—Yet I am inclined to think the prophecy is already accomplished in part—for I have received a letter from two gentlemen in New York requesting my opinion upon the whole subject of the conduct of the administration—The conduct of General Jackson and the conduct of the house of representatives and all their debates upon the subject,—and I have given them an answer—but I expect to be accused of playing cunning for the first time in my life— if it were not asking too great a favour of my fair amanuensis—I would send you a copy of my answer.
The mysterious and romantic character of King Soloman is altogether incomprehensible by me, it resembles that of Frederic and Franklin—As to Vexation of spirit or real causes of vexation of spirit—I have had more of them than he had—and if I believed this world to be the only state of my existence I would say with him all is Vanity! for this life with the hope of another and a better is a boule de savon—but with the hope and expectation of a future and a better State, this state of probation is not only a comfortable but a delightful scene.
The Patriarch who said in a fit of the vapours my days have been few and evil, ought not to have said it if he believed in a future State—I cannot say that my days have been few or evil—for I have always believed that this is a state of trial for a better world—this belief and this hope have been my support through life, without it I should not have arrived at my 84th year.
Poor Susan, I hope her misfortunes will teach her discretion I have long considered her a widow and her child an orphan
Pray continue your journal for the comfort of your / affectionate father
John Adams